2021 IL App (1st) 201136
                                   Nos. 1-20-1136, 1-21-0003 (cons.)
                                                                       Third Division
                                                                   December 22, 2021
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                    )
     In re MARRIAGE OF                              )
                                                    )   Appeal from the Circuit Court
     ERIC YABUSH,                                   )   of Cook County.
                                                    )
           Petitioner-Appellant,                    )   No. 07 D 9184
                                                    )
     and                                            )   The Honorable
                                                    )   Diana Rosario,
     MELINDA YABUSH,                                )   Judge Presiding.
                                                    )
           Respondent-Appellee.                     )
                                                    )
     ______________________________________________________________________________

               PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
               Justices McBride and Ellis concurred in the judgment and opinion.

                                              OPINION

¶1        The instant appeal arises from proceedings related to the dissolution of the marriage of

       petitioner Eric Yabush and respondent Melinda Yabush. As part of the dissolution proceedings,

       the parties entered into an agreed judgment for dissolution of marriage, which contained a

       provision that required petitioner, a salesperson, to pay $2226 per month for child support at

       that point in time, which represented 28% of his base pay at the time, plus 28% of any bonuses

       or commissions petitioner received. Several years after the entry of the dissolution judgment,

       petitioner started his own company, which greatly increased his income: from $138,000 at the
     Nos. 1-20-1136, 1-21-0003 (cons.)


         time of the dissolution judgment in 2011 to $2.2 million in 2018. In 2018, petitioner filed a

         petition to decrease the amount of child support he was required to pay, claiming that his

         increased income constituted a substantial change in circumstances and that 28% of his

         increased income would constitute a windfall to respondent. The trial court denied the petition,

         finding that the parties had contemplated petitioner’s income fluctuating and his increased

         income therefore did not constitute a substantial change in circumstances. Petitioner appeals 1

         and, for the reasons that follow, we reverse.

¶2                                            BACKGROUND

¶3           The parties were married in 2002, and had two daughters, born in 2003 and 2005. Petitioner

         filed a petition for dissolution of marriage on September 11, 2007; respondent filed a

         counterpetition for dissolution of marriage on October 5, 2007. The dissolution proceedings

         were heavily contested, with both parties filing numerous motions against each other.

¶4           On May 3, 2011, the trial court entered a “final custody judgment,” 2 which provided that

         respondent was to have sole custody of the children, with petitioner receiving regular parenting

         time on every Thursday evening and every other weekend. On August 24, 2011, the court

         entered an agreed judgment for dissolution of marriage, which incorporated the May 3, 2011,

         final custody judgment. The judgment provided that petitioner was 47 years old and earned

         approximately $138,000 gross per year, and respondent was 38 years old and earned

         approximately $85,000 gross per year.



             1
                Petitioner actually filed two appeals from the same judgment. As explained below, he initially
     filed a premature notice of appeal when there was a related matter pending before the trial court, then
     filed a second notice of appeal once the issue was resolved. We consolidated the two appeals and address
     them as a single appeal.
              2
                While the Illinois Marriage and Dissolution of Marriage Act (Marriage Act) no longer uses the
     term “custody,” the court’s order occurred under a prior version of the Marriage Act, which used the term
     in discussing allocation of parental responsibilities. See 750 ILCS 5/601 to 611 (West 2010).
                                                         2
     Nos. 1-20-1136, 1-21-0003 (cons.)


¶5           As relevant to the instant appeal, the judgment contained the following provision regarding

         child support:

                 “From this day forward and until further Order of Court, [petitioner] shall pay

                 [respondent] $2,226.00 (two thousand two hundred twenty six dollars) per month for

                 child support, representing 28% of his net base pay, by automatic deduction from

                 [petitioner’s] pay and by forwarding through the State Disbursement Unit (SDU) ***.

                 Additionally, [petitioner] shall pay [respondent] directly or to the SDU for forwarding

                 to her, 28% of the net income from any bonuses or commissions he receives, within 14

                 days of receiving a bonus or commission payment. [Petitioner] shall provide

                 [respondent] with documentation on or before January 30th of each year, showing his

                 income from all sources for the previous calendar year.” 3 (Emphases omitted.)

¶6           Several years after the entry of the dissolution judgment, on May 13, 2014, respondent

         filed a petition for an increase in child support based upon a substantial change in

         circumstances. Respondent claimed that petitioner was now a partner in a marketing business

         “and receives the majority of all promotional business income,” meaning that petitioner was

         earning substantially more income than he was at the time of the August 24, 2011, judgment

         for dissolution of marriage and had the ability to pay an increased amount of child support. In

         his response, petitioner denied respondent’s allegations. The petition was resolved by

         agreement on February 8, 2016, with petitioner paying respondent a total of $2800 per month;

         the order does not make clear if this amount was only the amount of child support or whether

         it included the medical and school expenses petitioner was also required to pay under the




             3
              Petitioner was also required to pay certain medical and school expenses, but those are not at
     issue on appeal.
                                                          3
     Nos. 1-20-1136, 1-21-0003 (cons.)


         dissolution judgment, but provided only that “[petitioner] [is] to pay [respondent] the sum of

         $2800 per month by electronic transfer.”

¶7           Several years later, on April 18, 2018, petitioner filed a petition to decrease the amount of

         child support he was required to pay, claiming that there had been a substantial change in

         circumstances since the entry of the dissolution judgment, as both parties were earning more

         income than they had been at the time of the August 24, 2011, judgment, with petitioner

         earning “substantially” more income. Petitioner claimed that, since the amount of child support

         was not capped, respondent was receiving a windfall, “well beyond the needs of the children.”

         Accordingly, petitioner sought a modification of his child support obligation “pursuant to the

         factors delineated in 750 ILCS 5/505.” 4

¶8           On May 22, 2018, respondent filed a motion to dismiss petitioner’s petition to decrease his

         child support obligation pursuant to section 2-615 of the Code of Civil Procedure (Code) (735

         ILCS 5/2-615 (West 2016)). Respondent claimed that the petition failed to set forth a

         substantial change in circumstances, as the July 1, 2017, amendments to the Marriage Act did

         not constitute a change in circumstances and “the child support provision contained in the

         parties’ Judgment for Dissolution of Marriage entered August 24, 2011 already contemplates

         that Petitioner could be earning substantial additional income over and above his base salary.”

¶9           On August 1, 2018, petitioner filed an amended petition to decrease his child support

         obligation, expanding on the allegations of his original petition. Petitioner claimed that, at the

         time of the dissolution judgment, his gross income was approximately $140,000, while in 2017,




             4
             As we discuss further below, section 505 of the Marriage Act was substantially amended in
     2017. See 750 ILCS 5/505 (West 2016). If the trial court found that there was a substantial change in
     circumstances, as the petition alleged, the new guidelines set forth in section 505 would apply. See In re
     Marriage of Salvatore, 2019 IL App (2d) 180425, ¶ 20.
                                                          4
       Nos. 1-20-1136, 1-21-0003 (cons.)


          his gross income was approximately $513,000. Petitioner pointed to the case of In re Marriage

          of Singleteary, 293 Ill. App. 3d 25 (1997), in support of his contention that the increase in his

          income constituted a substantial change in circumstances warranting a downward deviation of

          his child support obligation. In response, respondent again argued that the dissolution judgment

          contemplated that petitioner could be earning substantial additional income over his base salary

          and further claimed that “[t]his provision was agreed to based on Petitioner’s historical

          earnings prior to the dissolution as he had previously earned income well over $500,000.00

          per year for multiple years.” Respondent claimed that the inclusion of the provision “inherently

          means that Petitioner understood that his income was going to resume to the levels they had

          been prior to the filing of the original Petition for Dissolution.”

¶ 10          The parties came before the trial court for a hearing on the petition on July 30, 2019, at

          which both petitioner and respondent testified. Respondent testified that both children, who

          were 14 and 15 at the time, primarily lived with her. Respondent was employed and was

          currently engaged to be married; she testified to the accuracy of her financial affidavit, but

          testified that she would be moving to a new home once she remarried. Respondent also testified

          as to the circumstances surrounding the entry of the judgment for dissolution of marriage. She

          testified that, while the child support was set based on petitioner earning approximately

          $130,000 in income, in prior years, petitioner had made “[s]ignificantly more” income. She

          testified that, in 2004, petitioner made over $900,000 in income.

¶ 11          Petitioner testified that, at the time of the entry of the dissolution judgment, he was

          employed in sales by a marketing business, and earned approximately $138,000 per year. He

          continued to work for the same company for several years after the entry of the judgment and

          opened his own marketing and promotions company in November 2017. Petitioner testified


                                                         5
       Nos. 1-20-1136, 1-21-0003 (cons.)


          that he never made $900,000 in a year while working at his former employer, and the most he

          ever made was $824,000 per year; his income during other years was between $200,000 and

          $400,000. Petitioner testified to his income for each year after the 2011 dissolution judgment:

          in 2011, he earned $138,000 in income; in 2012, he earned $150,000; in 2013, he earned

          $150,000; in 2014, he earned $420,000; in 2015, he earned $395,000; in 2016, he earned

          $204,000; and in 2017, he earned $513,000. Petitioner testified that he opened his own

          company at the end of 2017 because he “secured a client that was going to generate significant

          revenue for me and my kids.” In 2018, petitioner earned approximately $2.2 million in income.

¶ 12          On September 26, 2019, the trial court entered an order denying petitioner’s petition to

          decrease his child support obligation. The court found that the parties’ agreement, incorporated

          into the dissolution judgment, “clearly and unambiguously reflects that they expected that

          [petitioner] would continue to receive performance-based payments and, as a result, that his

          income would continue to fluctuate above his base salary.” Consequently, the court found that

          the parties decided that petitioner would pay 28% of his performance-based income, “whatever

          that income may be.” The court recognized that petitioner’s income had increased considerably

          over the $138,000 that he earned at the time of the dissolution judgment, but found that this

          did not change the fact that the parties “built their agreement to automatically adjust his support

          obligation so that it would stay proportionate to his fluctuating income.” The court also noted

          that, unlike petitioner’s obligations to pay school and extracurricular expenses, petitioner’s

          support obligation did not contain a cap. The court found: “With the terms of their agreement

          in mind, however unlikely a seven-figure salary may have seemed to either party at the time,

          this Court cannot say that a significant performance-based increase in [petitioner’s] earnings

          was not contemplated when the agreement was made.” Accordingly, the court found that


                                                        6
       Nos. 1-20-1136, 1-21-0003 (cons.)


          petitioner’s current income did not constitute a substantial change in circumstances warranting

          a modification of his support obligation.

¶ 13          The court further found that, even if it had found that the agreement was ambiguous, the

          result would remain the same. The court noted that petitioner had worked in the same field for

          many years and that he testified that “landing one big account really changed the game for

          him.” The court found that “[k]nowing [petitioner] worked in an industry where his earning[s]

          directly correlated with his performance, to say that the parties never contemplated he may one

          day land a big, game-changing client simply is not reasonable.”

¶ 14          On October 24, 2019, petitioner filed a motion to reconsider, claiming that the trial court

          had misapplied the law and had abused its discretion in denying his petition to decrease his

          support obligation. In the alternative, petitioner requested a stay of the order so that he could

          appeal.

¶ 15          While his motion to reconsider was pending, on January 10, 2020, petitioner filed a motion

          to reopen proofs, claiming that since the entry of the court’s September 26, 2019, order denying

          the petition to modify child support, there had been an additional change in circumstances:

          respondent had remarried and had sold her residence in order to move in with her new spouse.

          Consequently, the sale of the home provided respondent with substantial additional income,

          which petitioner argued should be considered in setting an appropriate award of child support.

          In response, respondent admitted that she had remarried, denied that the house had been sold,

          and argued that the sale of the house was irrelevant, as respondent’s income had not factored

          into petitioner’s child support obligation. On March 12, 2020, the trial court denied petitioner’s

          motion to reopen proofs, and petitioner does not appeal that denial.




                                                        7
       Nos. 1-20-1136, 1-21-0003 (cons.)


¶ 16          The court set a status date of March 19, 2020, to set a hearing date for petitioner’s motion

          to reconsider, but the date was continued a number of times due to the COVID-19 pandemic.

¶ 17          On June 25, 2020, while his motion to reconsider was still pending, petitioner filed a

          motion to modify the final custody judgment, claiming that both children—who were now 15

          and 16 years old—were currently residing primarily with petitioner. Petitioner claimed that the

          younger child had been residing primarily with him since February 2020 and the older child

          had been residing primarily with him since May 2020. Petitioner claimed that the children had

          a strained relationship with respondent’s new spouse and had therefore moved in with

          petitioner not long after respondent’s remarriage. Consequently, petitioner requested that the

          court modify the final custody judgment to award petitioner the majority of parenting time,

          consistent with the current arrangement, and to designate him as the primary residential parent.

¶ 18          On September 21, 2020, the trial court entered an order denying petitioner’s motion to

          reconsider the September 26, 2019, order. The court also denied petitioner’s request to stay the

          order in order to permit him to appeal. The court found that the existence of petitioner’s

          pending motion to modify the custody judgment meant that the September 26, 2019, order and

          the September 21, 2020, order denying the motion to reconsider were not appealable orders.

          The court also found that the Marriage Act expressly prohibited staying the enforcement of a

          child support order pending appeal. The court’s September 21, 2020, order did not address the

          new issues raised in petitioner’s motion to modify the final custody judgment.

¶ 19          On October 19, 2020, petitioner filed a notice of appeal (No. 1-20-1136), appealing the

          September 26, 2019, denial of his petition to decrease his child support obligation and the

          September 21, 2020, order denying his motion to reconsider.




                                                       8
       Nos. 1-20-1136, 1-21-0003 (cons.)


¶ 20          Proceedings on petitioner’s motion to modify the final custody judgment continued, and,

          on December 4, 2020, the parties entered into an agreed order, which modified the final custody

          judgment to provide that the younger child would reside with petitioner, where she had been

          primarily residing since at least May 2020, and that petitioner would be named as the

          residential parent for both children for purposes of school enrollment.

¶ 21          On December 31, 2020, petitioner filed a second notice of appeal (No. 1-21-0003) in order

          to ensure there were no jurisdictional issues with his first notice of appeal. The two appeals

          were consolidated on January 20, 2021.

¶ 22                                             ANALYSIS

¶ 23          On appeal, petitioner contends that the trial court erred in finding that his increased income

          did not constitute a substantial change of circumstances for purposes of modifying his child

          support obligation. Prior to turning to the issues on appeal, we briefly discuss our jurisdiction

          to consider petitioner’s appeal. It is well settled that, generally, parties may appeal only from

          final orders disposing of every claim in a case. In re Marriage of Teymour, 2017 IL App (1st)

          161091, ¶ 12. However, Rule 304(a) permits interlocutory appeals of final judgments as to one

          or more, but fewer than all, parties or claims, so long as the trial court makes an express written

          finding that there is no just reason for delaying either enforcement or appeal or both. Ill. S. Ct.

          R. 304(a) (eff. Mar. 8, 2016). “Absent a Rule 304(a) finding, a final order disposing of fewer

          than all of the claims is not an appealable order and does not become appealable until all of the

          claims have been resolved.” In re Marriage of Gutman, 232 Ill. 2d 145, 151 (2008); see also

          In re Marriage of Crecos, 2021 IL 126192, ¶ 45.

¶ 24          In the case at bar, at the time that the trial court denied petitioner’s motion to reconsider

          the denial of his petition to decrease child support, there also remained pending petitioner’s


                                                        9
       Nos. 1-20-1136, 1-21-0003 (cons.)


           motion to modify the final custody judgment. In light of this pending motion, which the trial

           court found to be related to the issue of petitioner’s child support obligation, the trial court

           declined to enter a Rule 304(a) finding. Without such a finding, the trial court’s order did not

           constitute a final and appealable order. See Teymour, 2017 IL App (1st) 161091, ¶ 43. 5 Thus,

           petitioner’s notice of appeal in appeal No. 1-20-1136 was premature.

¶ 25           However, on December 4, 2020, the trial court disposed of the pending motion by entering

           an agreed order modifying the final custody judgment. At that point, there were no pending

           matters remaining, meaning that the trial court’s order constituted a final judgment and

           petitioner could pursue his appeal under Rule 301, which provides for appeals of final

           judgments as of right. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994). Petitioner’s original notice of appeal

           would have then become effective under Rule 303(a)(2). Ill. S. Ct. R. 303(a)(2) (eff. July 1,

           2017) (a notice of appeal filed before the final disposition of any separate claim becomes

           effective when the order disposing of such claim is entered). However, to ensure that there

           were no jurisdictional issues, petitioner filed a second notice of appeal in appeal No. 1-21-

           0003. Accordingly, because the trial court disposed of all pending matters through its

           December 4, 2020, order, we have jurisdiction to consider petitioner’s claims on appeal.

¶ 26           Prior to turning to the merits of petitioner’s appeal, however, we note that, no matter the

           outcome of the instant appeal, petitioner’s support obligation will likely be changing shortly

           in the future. The parties’ older daughter turned 18 on November 5, 2021, meaning that child

           support for her will terminate upon her graduation at the end of the school year. See 750 ILCS

           5/510(d) (West Supp. 2017) (unless otherwise provided, provisions for child support are



               5
               We note that our supreme court has recently clarified that a Rule 304(a) finding would have been
       necessary even if the trial court had determined that the two matters were unrelated. See Crecos, 2021
       126192, ¶ 45.
                                                          10
       Nos. 1-20-1136, 1-21-0003 (cons.)


          terminated upon the age of 18 or, if the child is still in high school, upon the date of graduation

          or on the date the child turns 19, whichever is earlier). Additionally, as noted, on December 4,

          2020, the parties modified their custody judgment to provide that the younger child would

          primarily reside with petitioner. According to respondent’s brief on appeal, subsequent to the

          filing of the instant appeal, petitioner filed another petition for modification of child support,

          alleging that the change in residence constituted a substantial change in circumstances. Since

          that petition is not before us on this appeal, we cannot discuss its likelihood of success.

          However, a substantial change of parenting time can constitute a substantial change in

          circumstances sufficient to warrant a modification of a party’s child support obligation. See

          In re Marriage of Wengielnik, 2020 IL App (3d) 180533, ¶ 13. Nevertheless, regardless of the

          longevity of the order at issue on appeal, we proceed to consider whether the trial court

          properly denied petitioner’s petition to modify his support obligation based on his increased

          income of $2.2 million in 2018.

¶ 27          In 2011, when the trial court entered the agreed judgment for dissolution of marriage, the

          Marriage Act’s child support guidelines were based on a percentage of the supporting party’s

          net income. See 750 ILCS 5/505(a)(1) (West 2010). Under those guidelines, a supporting

          parent with two children was required to pay a minimum of 28% of his net income in child

          support. 750 ILCS 5/505(a)(1) (West 2010). However, the Marriage Act was amended in 2017,

          including substantial changes to the child support guidelines. See In re Marriage of Salvatore,

          2019 IL App (2d) 180425, ¶ 18; In re Marriage of Connelly, 2020 IL App (3d) 180193, ¶ 16.

          The amended guidelines now provide for an award of child support on an “income-shares”

          model, which takes into account the incomes of both parents. Salvatore, 2019 IL App (2d)

          180425, ¶ 18; Connelly, 2020 IL App (3d) 180193, ¶ 16. See 750 ILCS 5/505(a)(1.5) (West


                                                        11
       Nos. 1-20-1136, 1-21-0003 (cons.)


          Supp. 2017). The amended guidelines apply to child support proceedings commenced after

          July 1, 2017; if the child support judgment was entered prior to July 1, 2017, the amended

          guidelines will apply only if the obligor can establish a substantial change in circumstances.

          Connelly, 2020 IL App (3d) 180193, ¶ 16; 750 ILCS 5/510(a) (West Supp. 2017). However, a

          disparity in child support obligations under the preamended guidelines and the amended

          guidelines does not, in itself, constitute a substantial change in circumstances justifying

          modification of child support. Salvatore, 2019 IL App (2d) 180425, ¶ 19; Connelly, 2020 IL

          App (3d) 180193, ¶ 16; 750 ILCS 5/510(a) (West Supp. 2017).

¶ 28          In the case at bar, petitioner sought to modify his child support obligations by claiming that

          his increased income of $2.2 million in 2018 constituted a substantial change in circumstances.

          A petition to modify a payment order, such as the support order at issue in the case at bar,

          requires the trial court to engage in a two-step process: a judicial determination on a question

          of fact as to whether there has been a change in circumstances and, if so, whether and by how

          much to modify the support ordered. In re Marriage of Barnard, 283 Ill. App. 3d 366, 370

          (1996). Because it is a question of fact, the determination of whether a substantial change of

          circumstances occurred is reviewed under the manifest weight of the evidence standard of

          review. In re Marriage of Armstrong, 346 Ill. App. 3d 818, 821 (2004); Wengielnik, 2020 IL

          App (3d) 180533, ¶ 12. “A judgment is against the manifest weight of the evidence only when

          the opposite conclusion is clearly apparent.” In re Parentage of J.W., 2013 IL 114817, ¶ 55.

          “In determining whether a judgment is contrary to the manifest weight of the evidence, the

          reviewing court views the evidence in the light most favorable to the appellee. [Citation.]

          Where the evidence permits multiple reasonable inferences, the reviewing court will accept




                                                       12
       Nos. 1-20-1136, 1-21-0003 (cons.)


          those inferences that support the court’s order. [Citation.]” In re Marriage of Bates, 212 Ill. 2d

          489, 516 (2004).

¶ 29          However, where the issue raised on appeal involves the legal effect of a set of undisputed

          facts, the applicable standard of review is de novo. Salvatore, 2019 IL App (2d) 180425, ¶ 22;

          In re Marriage of Durdov, 2021 IL App (1st) 191811, ¶ 19. Similarly, where the issue concerns

          the interpretation of a marital settlement agreement, we review it de novo as a question of law.

          Blum v. Koster, 235 Ill. 2d 21, 33 (2009); Salvatore, 2019 IL App (2d) 180425, ¶ 22; Durdov,

          2021 IL App (1st) 191811, ¶ 19. De novo consideration means we perform the same analysis

          that a trial judge would perform. In re Marriage of Wendt, 2013 IL App (1st) 123261, ¶ 15.

¶ 30          In the case at bar, while we are reviewing the language of the agreed judgment for

          dissolution of marriage under a de novo standard of review, the trial court’s determination also

          involved factual findings concerning the parties’ intent from their testimony at the hearing to

          modify child support. Thus, we review these factual findings under the manifest weight

          standard of review. Finally, we note that, where a trial court makes an error of law, such an

          error ordinarily constitutes an abuse of discretion. Macknin v. Macknin, 404 Ill. App. 3d 520,

          530 (2010) (citing Koon v. United States, 518 U.S. 81, 100 (1996)); Cable America, Inc. v.

          Pace Electronics, Inc., 396 Ill. App. 3d 15, 24 (2009). After reviewing the language of the

          agreed judgment for dissolution and the parties’ testimony, we cannot find any evidence that

          the parties intended that, if the petitioner earned 16 times the amount he was earning at the

          time of the dissolution, such a great increase would not constitute a substantial change in

          circumstances. As a result, we must reverse the trial court’s denial of petitioner’s petition to

          decrease child support based on the trial court’s finding that this great increase was

          contemplated, and we would make that decision based on any of the above standards of review.


                                                       13
       Nos. 1-20-1136, 1-21-0003 (cons.)


¶ 31            As noted, under the Marriage Act, an order for child support may be modified “upon a

          showing of a substantial change in circumstances.” 750 ILCS 5/510(a)(1) (West 2016). The

          burden of demonstrating such a substantial change in circumstances is on the party seeking the

          relief. Singleteary, 293 Ill. App. 3d at 34. It is important to note that not all changes in

          circumstances constitute a “substantial” change in circumstances for purposes of modifying a

          child support award. Connelly, 2020 IL App (3d) 180193, ¶ 18. “A substantial change in

          circumstances typically means that the child’s needs, the obligor parent’s ability to pay, or both

          have changed since the entry of the most recent support order.” In re Marriage of Verhines,

          2018 IL App (2d) 171034, ¶ 79. However, a substantial change in circumstances is not limited

          to adverse circumstances. Singleteary, 293 Ill. App. 3d at 34. “The law is clear that only some

          change in circumstances of any nature that would justify equitable action by the court in the

          best interests of the child is required.” (Emphasis in original.) Singleteary, 293 Ill. App. 3d at

          35.

¶ 32            A substantial change in circumstances may be based solely on an increase in the supporting

          parent’s ability to pay. Connelly, 2020 IL App (3d) 180193, ¶ 19; In re Marriage of Putzler,

          2013 IL App (2d) 120551, ¶ 29. However, courts will generally not find a substantial change

          in circumstances where the increase in income is relatively small. Durdov, 2021 IL App (1st)

          191811, ¶ 22; Connelly, 2020 IL App (3d) 180193, ¶ 19. Additionally, “when the parties have

          entered a marital settlement agreement, as is the case here, a substantial change in

          circumstances will not be found when the parties’ present circumstances were contemplated

          when they entered their agreement.” Salvatore, 2019 IL App (2d) 180425, ¶ 24; Connelly, 2020

          IL App (3d) 180193, ¶ 22; Durdov, 2021 IL App (1st) 191811, ¶ 22.




                                                       14
       Nos. 1-20-1136, 1-21-0003 (cons.)


¶ 33          In the case at bar, the increase in petitioner’s income cannot be considered small; clearly,

          an increase from $138,000 to over $2 million is an extremely large increase in income, which

          would support a finding of a substantial change in circumstances. See, e.g., Singleteary, 293

          Ill. App. 3d at 35 (finding an increase in income from $90,000 to $300,000 to be a substantial

          change in circumstances). Instead, the trial court found that the increase in income did not

          constitute a substantial change in circumstances because it was contemplated by the parties

          when the agreed judgment for dissolution of marriage was entered. The agreed judgment

          contained the following provision regarding child support:

                 “From this day forward and until further Order of Court, [petitioner] shall pay

                 [respondent] $2,226.00 (two thousand two hundred twenty six dollars) per month for

                 child support, representing 28% of his net base pay, by automatic deduction from

                 [petitioner’s] pay and by forwarding through the State Disbursement Unit (SDU) ***.

                 Additionally, [petitioner] shall pay [respondent] directly or to the SDU for forwarding

                 to her, 28% of the net income from any bonuses or commissions he receives, within 14

                 days of receiving a bonus or commission payment. [Petitioner] shall provide

                 [respondent] with documentation on or before January 30th of each year, showing his

                 income from all sources for the previous calendar year.” (Emphases omitted.)

          The clear language of this provision indicates that the parties contemplated that petitioner

          would receive some income above and beyond his base pay, in the form of bonus or

          commission payments, and agreed that petitioner would pay 28% of such income in child

          support. Generally, “true-up” language has been held to support a finding that there was no

          substantial change in circumstances due to an increase in the supporting party’s income

          because the presence of such language indicates that the parties contemplated some change in


                                                      15
       Nos. 1-20-1136, 1-21-0003 (cons.)


          income. See, e.g., Durdov, 2021 IL App (1st) 191811, ¶ 28; Connelly, 2020 IL App (3d)

          180193, ¶ 25. However, contrary to respondent’s assertion that such cases “contained language

          almost exactly the same as the present case,” these cases contained more expansive language,

          making clear that the supporting party would pay a percentage of any additional income. See

          Durdov, 2021 IL App (1st) 191811, ¶ 28 (provision required supporting party to pay “ ‘an

          amount equal to twenty-eight percent (28%) of any additional net income received from any

          other source including but not limited to bonuses, commissions, compensation for consulting

          projects, and other forms of income’ ” (emphasis in original)); Connelly, 2020 IL App (3d)

          180193, ¶ 4 (provision required supporting party to pay “28% of ‘the net of any future

          performance bonus, commission, or additional income over [his] current annual base gross

          income of $100,000’ ”).

¶ 34          Here, by contrast, the provision requires petitioner to pay 28% of “the net income from any

          bonuses or commissions he receives.” While respondent repeatedly claims in her brief that this

          provision requires petitioner to pay “28% of any additional income,” paying 28% of “the net

          income from any bonuses or commission” is certainly not identical to paying 28% of “any

          additional income.” Thus, while it is clear that the parties provided for fluctuation in

          petitioner’s income via bonuses and commissions, we cannot go so far as to say that the parties

          contemplated that any increase in income would not be a substantial change in circumstances.

          We also note that the cases cited by respondent involve significantly smaller increases in

          income; respondent has cited no case in which a court has found that an increase of 16 times

          the amount earned at the time of the judgment for dissolution would not be a substantial change

          in circumstances due to the presence of “true-up” language.




                                                      16
       Nos. 1-20-1136, 1-21-0003 (cons.)


¶ 35           Additionally, we are troubled by the fact that the trial court’s order denying petitioner’s

           petition to modify child support does not discuss the fact that petitioner’s increased income

           was the result of his starting his own company. While the court mentions the change in

           employment in its recitation of the facts in its order, the court does not consider the impact of

           this change in its analysis. Respondent also downplays this fact in her brief on appeal.

           However, we find this fact to be helpful in the disposition of the issue on appeal.

¶ 36           The record is not clear as to when petitioner began his job as a salesman in the marketing

           business. However, when testifying about petitioner’s income, respondent testified that

           petitioner earned over $900,000 in 2004, which suggests that petitioner had been in the

           business at least that long. 6 Thus, at the time of the 2011 entry of the agreed judgment for

           dissolution for marriage, petitioner had been working in the same business for at least seven

           years. Petitioner testified that he continued to work in the same business until he formed his

           own company in November 2017, an additional six years. Consequently, it is clear that, at the

           time that the parties entered into the agreed judgment for dissolution of marriage, petitioner’s

           position as a salesman in a marketing business was well established, as was the fact that his

           compensation was in the form of base pay plus bonuses or commissions.

¶ 37           However, as of November 2017, petitioner is no longer employed as a mere employee but

           formed his own company. While the record is not well developed on this point, it appears that

           petitioner is no longer paid under the same formula of base pay plus bonus or commission.

           Whatever the method of compensation, it is clear that petitioner is being paid substantially

           more than he was as an employee, earning $2.2 million in 2018. We cannot say that the parties


               6
                  We note that petitioner denied ever earning $900,000 and testified that the most he ever earned
       was $824,000. The trial court found it unnecessary to determine petitioner’s actual income, and we agree
       that it is not relevant to our analysis—the important aspect is that petitioner was working as a salesman in
       2004.
                                                           17
       Nos. 1-20-1136, 1-21-0003 (cons.)


          contemplated that petitioner would start his own business and earn such a substantial increase

          in income, and there is no language in the agreed judgment for dissolution of marriage

          supporting such an interpretation.

¶ 38          We also must note that, earlier in the postdissolution proceedings, respondent herself

          suggested that a change in the type of employment—and its resulting increase in income—

          could constitute a change in circumstances. In 2014, respondent filed a petition to modify child

          support, arguing that petitioner’s promotion within the marketing business constituted a

          substantial change in circumstances because he was now “receiv[ing] the majority of all

          promotional business income,” which greatly increased his income. While respondent’s

          petition was resolved by agreement, the fact that it was filed suggests that a change in

          petitioner’s type of employment was not contemplated by the parties in the agreed judgment

          for dissolution.

¶ 39          In the case at bar, petitioner works in a different capacity, in a different company, and

          making substantially more income than he was at the time of the entry of the agreed judgment

          for dissolution of marriage. This is not a case in which a party’s income naturally fluctuates

          because of the nature of his job. This is a case in which a party has more income because of

          different employment. Nobody has argued—and the trial court never found—that the increase

          in petitioner’s income was small or negligible or that an increase in income cannot serve as the

          basis for modification. Instead, the question on appeal is whether such an increase can be found

          to have been contemplated by the parties at the time of the entry of the dissolution judgment.

          We cannot find any evidence that the parties contemplated such an increase under the facts of

          this case. There is no evidence that was presented by the parties in this case that shows a

          contemplation that petitioner’s income would increase from $138,000 per year to $2.2 million


                                                      18
       Nos. 1-20-1136, 1-21-0003 (cons.)


          due to petitioner forming his own company. Although petitioner’s income did fluctuate, and

          there is evidence that the parties contemplated the fluctuation in the context of the job petitioner

          held at the time of the agreed judgment for dissolution, that fluctuation did not rise to the level

          of millions until 2018, after petitioner had formed his own company. Consequently, we must

          find that the trial court erred in finding that petitioner had failed to establish a substantial

          change in circumstances.

¶ 40          As a final matter, petitioner makes several arguments concerning whether the amount of

          support would constitute a windfall and whether the children’s needs justify the amount of

          support. However, because we have determined that the trial court should have found that there

          was a substantial change in circumstances, we do not proceed to the second step of analyzing

          what a proper amount of support would be but leave that determination to the trial court to

          make in the first instance. See Armstrong, 346 Ill. App. 3d at 823 (“Only after determining the

          threshold issue of whether a substantial change in circumstances has occurred can a court

          consider modifying a child support order.”).

¶ 41                                           CONCLUSION

¶ 42          For the reasons set forth above, the parties’ marital settlement agreement, as expressed in

          the agreed judgment for dissolution of marriage, contemplated only that petitioner’s income

          would fluctuate due to his work as a salesman and did not contemplate that petitioner would

          form his own company, resulting in substantially increased income. Consequently, the trial

          court erred in finding that the present increase in his income does not constitute a substantial

          change in circumstances and the trial court should have granted petitioner’s petition to modify

          his child support obligation.

¶ 43          Reversed and remanded.


                                                        19
Nos. 1-20-1136, 1-21-0003 (cons.)




                                       No. 1-20-1136


Cite as:                     In re Marriage of Yabush, 2021 IL App (1st) 201136


Decision Under Review:       Appeal from the Circuit Court of Cook County, No. 07-D-9184;
                             the Hon. Diana Rosario, Judge, presiding.


Attorneys                    Paul L. Feinstein, of Paul L. Feinstein, Ltd., of Chicago, for
for                          appellant.
Appellant:


Attorneys                    Michael Schatz, of Schatz & Shaughnessy, P.C., of Tinley Park,
for                          for appellee.
Appellee:




                                             20